
	
		II
		110th CONGRESS
		1st Session
		S. 2036
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To temporarily raise conforming loan limits in high cost
		  areas and portfolio caps applicable to Freddie Mac and Fannie Mae, to provide
		  the necessary financing to curb foreclosures by facilitating the refinancing of
		  at-risk subprime borrowers into safe, prime loans, to preserve liquidity in the
		  mortgage lending markets, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Access to Safe Mortgages
			 Act.
		2.FindingsCongress finds that—
			(1)American families
			 will be severely harmed by an unprecedented wave of potential foreclosures
			 expected to occur in the next 12 months, as adjustable rate subprime mortgages
			 reset to higher interest rates;
			(2)preventing such
			 foreclosures and facilitating the refinancing of at-risk subprime borrowers
			 into safe prime loans will require additional capacity on the part of the
			 government sponsored enterprises, the Federal National Mortgage Association,
			 and the Federal Home Loan Mortgage Association, and any affiliates thereof, to
			 purchase additional financing;
			(3)there is a lack
			 of liquidity in the financial markets for mortgage backed securities, which
			 threatens to impair financing for all mortgages; and
			(4)the government
			 sponsored enterprises, the Federal National Mortgage Association, and the
			 Federal Home Loan Mortgage Corporation, and any affiliates thereof, are
			 uniquely positioned to provide the financing necessary to alleviate the
			 predicted wave of upcoming foreclosures, and the liquidity necessary to help
			 United States markets.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)DirectorThe
			 term Director means the Director of the Office of Federal Housing
			 Enterprise Oversight of the Department of Housing and Urban Development.
			(2)EnterpriseThe
			 term enterprise means—
				(A)the Federal
			 National Mortgage Association, and any affiliate thereof; and
				(B)the Federal Home
			 Loan Mortgage Corporation, and any affiliate thereof.
				(3)Fannie mae
			 consent decreeThe term Fannie Mae Consent Decree
			 means the order of the Office of Federal Housing Enterprises Oversight dated
			 May 23, 2006, in the matter of the Federal National Mortgage
			 Association.
			(4)Freddie mac
			 letterThe term Freddie Mac Letter means the letter
			 dated July 31, 2006, from the Chairman and Chief Executive Officer of the
			 Federal Home Loan Mortgage Corporation to the Director.
			(5)OFHEOThe
			 term OFHEO means the Office of Federal Housing Enterprises
			 Oversight.
			4.Amendments To
			 Conforming Loan Limits
			(a)Fannie
			 MaeSection 302(b)(2) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1717(b)(2)) is amended by adding at the end
			 the following: During the 1-year period beginning on the date of
			 enactment of the Protecting Access to Safe
			 Mortgages Act, the limitations established under this paragraph
			 shall be increased with respect to properties of a particular size located in
			 any area for which the median price for such size residence exceeds the
			 foregoing limitations for such size residence, to the lesser of 150 percent of
			 such foregoing limitation for such size residence or the amount that is equal
			 to the median price in such area for such size residence..
			(b)Freddie
			 MacSection 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1454(a)(2)) is amended by adding at the end the
			 following: During the 1-year period beginning on the date of enactment
			 of the Protecting Access to Safe Mortgages
			 Act, the limitations established under this paragraph shall be
			 increased with respect to properties of a particular size located in any area
			 for which the median price for such size residence exceeds the foregoing
			 limitations for such size residence, to the lesser of 150 percent of such
			 foregoing limitation for such size residence or the amount that is equal to the
			 median price in such area for such size residence..
			5.Lifting Of
			 Portfolio Caps
			(a)In
			 generalImmediately upon the date of enactment of this Act, the
			 Director shall terminate, suspend, modify, or otherwise lift—
				(1)the limitation on
			 growth provision set forth in section 4, Article III of the Fannie Mae Consent
			 Decree; and
				(2)the voluntary
			 temporary growth limitation described in the Freddie Mac Letter.
				(b)FactorsIn
			 carrying out subsection (a), the Director shall increase the mortgage portfolio
			 limitations of both enterprises by not less than 10 percent, unless the
			 Director certifies in writing to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives, and demonstrates by compelling evidence that such action is
			 likely to result in a significant depletion of the core capital of an
			 enterprise, or otherwise create an unsafe and unsound condition.
			(c)AllocationFifty
			 percent of the portfolio increase described in subsection (b) shall be used on
			 loans which have had or will have interest rate resets between June 2005 and
			 December 2009.
			6.Sunset
			 provisionThis Act and the
			 amendments made by this Act are repealed, effective 1 year after the date of
			 enactment of this Act.
		
